Dear Ms. Ricks:
According to your recent correspondence, the Tangipahoa Parish Council has recently transferred a sum of money (generated from the sale of the old Pontchatoula Library Building) to the Tangipahoa Parish Library Board of Control, specifically designating the funds for the Pontchatoula Branch. According to your letter, a question has arisen as to whether those funds are to be administered by the Library Board of Control, or by the Pontchatoula Branch.
Specifically, you have asked for our opinion as to the following questions:
     "If these funds are placed in a certificate of deposit (C.D.), which entity has the right/obligations of administering these funds and any interest earned on said funds?  Further, which entity shall decide final use of the money?"
You did not provide us with copies of the Parish Council resolution(s) pertinent to the transfer and/or use of the funds, no doubt because you are aware of this office's policy regarding issues of local law. We are, however, happy to provide you with our opinion regarding state law pertinent to your questions.
R.S. 25:215 provides the duties and powers of library boards of control. Section A thereof provides, in pertinent part:
     "The board of control shall have authority to establish rules and regulations for its own government and that of the library not inconsistent with law . . ."
Of particular relevance to your questions is R.S.25:215B(8), which provides:
     "The administration of and accounting functions for funds of the Tangipahoa Parish Library may be transferred from the Tangipahoa Parish Council to the Tangipahoa Parish Library Board of Control, at the option and in the discretion of said Board of Control."
We assume that the Tangipahoa Parish Library Board of Control has assumed the responsibility for the administration and accounting functions for Library Funds in accordance with R.S. 25:215B(8).  R.S. 25:220, regarding the payment of maintenance costs and other expenses of a parish library, clearly contemplates that the library boards of control shall approve all expenses and costs of public libraries.
In our opinion, the above-quoted provisions authorize the Tangipahoa Library Board of Control, and not an individual branch, to administer funds transferred to the Board of Control by the Parish Council (as well as any interest earned thereon). Additionally, it is our opinion that the Board of Control has the authority to ultimately determine and approve how the funds should be used.
Please note that all funds deposited by the Library Board of Control, in a C.D. or otherwise, should be deposited in conformity with the Local Depository laws set forth in R.S.39:1211, et seq.
Trusting this adequately responds to your request, I remain,
Yours very truly,
                           RICHARD P. IEYOUB Attorney General
                           BY: JEANNE-MARIE ZERINGUE Assistant Attorney General
RPI:JMZ:jv/264n